Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 24-42 are rejected under 35 U.S.C. 103 as being unpatentable over CLAREMONT (How To Make A Virtual Tour With ANY 360 Camera).
As per claim 27, Claremont teaches the claimed “system” comprising: cause the one or more computing systems to perform automated operations that include at least: “presenting to a user, using a first panorama image taken from a first location, at least some of the first panorama image that is visible in a first viewing direction from the first location” (Claremont, 3:15-3:21); “determining to present at least some of a second panorama image taken from a second location separate from the first location” (Claremont, 3:21-4:40); and “presenting to the user, over a period of time, an image transition sequence that visually simulates moving from the first location to the second location” (Claremont, 6:03-6:44 and 7:40-7:58), including performing rotating and zooming during a first subset of the period of time that begins with the presented at least some first panorama image and rotates from the first viewing direction and progressively increases an amount of zoom to reach an intermediate image that has an enlarged portion of part of the first panorama image, and including performing blending during a second subset of the period of time that begins with the intermediate image and changes to the at least some second panorama image by progressively increasing a relative proportion of the at least some second panorama image that is shown” (Claremont, 6:25-6:44 – the view is generated by rotation and zooming along the path between the locations taking the images).

 	Claim 28 adds into claim 27 “to perform automated operations to implement at least some functionality of an image locations transition manager system, including to 

	Claim 29 adds into claim 28 “to perform automated operations to implement at least some functionality of an interior capture and analysis system, including to generate the first and second panorama images, and to determine a link between the first and second panorama images that is in the inter-panorama viewing direction from the first panorama image, and to display a visual indication on the presented subset of the first panorama image that represents the inter-panorama viewing direction toward the second location” (Claremont, 5:31-6:44).



	Claim 31 adds into claim 27 “wherein the at least some first panorama image is a first image subset of the first panorama image that is visible in the first viewing direction from the first location, wherein a second image subset of the first panorama image is visible from the first location in a second viewing direction toward the second location, wherein the automated operations further include determining that the first image subset of the first panorama image includes all of the at least some second panorama image, wherein the zooming performed during the first subset of the period of time occurs at a center of the second image subset after rotating from the first image subset to reach the second image subset, and wherein the performing of the blending during the second subset of the period of time further includes performing additional zooming from a zoomed-out version of the at least some second panorama image to reach the at least some second panorama after the additional zooming” (Claremont, 5:31-6:44 – the 

	Claim 32 adds into claim 31 “wherein the automated operations further include generating the image transition sequence by retrieving and using pre-computed parameters for a link from the first panorama image to the second panorama image, the pre-computed parameters including at least one of a first rate of zoom for the zooming or a zoom-in scale to reach by an end of the first subset of the period of time, and further including at least one of a second rate of zoom for the additional zooming or a zoom-out scale to use for the zoomed-out version of the at least some second panorama image” (Claremont, 5:31-6:44 – the rotation and zooming in/out are performed during the moving of viewpoints or the locations taking images).

	Claim 33 adds into claim 27 “wherein the at least some first panorama image is a first image subset of the first panorama image that is visible in the first viewing direction from the first location, wherein a second image subset of the first panorama image is visible from the first location in a second viewing direction toward the second location” (Claremont, 3:04-4:01 – taking images from the locations in which each location can be seen from others), “wherein the automated operations further include determining that the first image subset of the first panorama image includes some of the at least some second panorama image, wherein the rotating performed during the first subset of the period of time includes rotating from the first image subset toward the second image subset, wherein the zooming performed during the first subset of the period of time 

	Claim 34 adds into claim 27 “wherein the automated operations further include presenting a second image transition sequence to an end image from a start image that does not include any of the end image, wherein the second image transition sequence is of a fade type of image transition sequence” (Claremont, 6:09 – sequences of locations taking the images in which the first one and the last one may not share a common scene), and “wherein presenting of the second image transition sequence includes fading from the start image to the end image without performing zooming or rotation” (Claremont, 6:25-7:15 – the selection of location taking images allow to jump between different views without performing zooming or rotation).

	Claims 24-26 and 35-42 claim a non-transitory computer-readable medium and a method based on the system of claims 27-34; therefore, they are rejected under a similar rationale.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 24-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,643,386. 
Claim 35 of this application
Claim 1 of the US patent
A computer-implemented method comprising:
A computer-implemented method comprising:
presenting to a user, by a computing system , a first image taken from a first location that includes a view of a second location;
displaying, by a computing device and to a user, a first panorama image previously taken from a first location in a building, including modifying, in response to one or more user interactions, a current direction of view for the first panorama image to cause display of an area of the building that includes a second location from which a second panorama image was previously taken;
selecting, by the computing system, one of multiple defined types of transition sequences to use in visually simulating 




selecting, by the computing device, and as an end of the visual transition sequence, a portion of the second panorama image that is in a direction of view away from the first location and corresponding to the direct view; defining, by the computing device, and based at least in part on the determined amount of the angle exceeding the defined threshold, a first period of time for rotating and zooming that includes progressively rotating, from the beginning of the visual transition sequence at the current direction of view in the first panorama image, to the direct view to the second location and that simultaneously includes progressively increasing an amount of zoom in the first panorama image, resulting in a zoomed portion of the first panorama image centered on the direct 


Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s invention includes all features of the claimed invention in this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616